DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9-12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Belostotskiy et al. (US 9,368,370).
 	Belostotskiy discloses a processing method (cyclical etching, see abstract) comprising: 
positioning a substrate 101 (see Fig.1, col.8, lines 49-50) on a substrate support 185 a first distance (zero mm, i.e., on the pedestal) from a cooled pedestal (cooling by heat transfer fluids "for cooling" in the support member, col.8, lines 17-19), the cooled pedestal comprising an electrostatic chuck ( col.6, lines 64-65);
chucking the substrate (col.9, lines 36-37) using the electrostatic chuck to employ a platen (the substrate support 185) with integral electrodes 103 (col.7, line 29) which are biased with voltage to establish an electrostatic holding force between the platen and the substrate (col.7, lines 29-37); and 
performing a reaction cycle 200 (Fig.2) comprising 
  		carrying out a first process at the first distance (etching process 206, Fig.2, col.10, lines 5-10), the first process having a first temperature and a first pressure ( e.g., 65-95 °C, col. 10, lines 6566, and above 1 Torr, col.11, lines 25-30), 
   		moving the substrate from the first distance to a second distance from the cooled pedestal (0.1-0.5 inches, col.11, lines 59-61, col.12, line 1), 
  		carrying out a second process (sublimation, 208, Fig.2) at the second distance, the second process having a second temperature ( e.g. greater than 110 degrees Celsius, col.12, lines 32-33) and a second pressure (100-900 mTorr, col.12, lines 7-8), and 
   		moving the substrate from the second distance to the first distance (inherently, in order to cyclically perform blocks 206 and 208, col.12, lines 39-40).  
  	The substrate can be lifted off the support member 185 which include the cooled pedestal, to a second distance with lift pins 193 (col. 6, lines 50-53).  Therefore, the support member 185 with the cooled pedestal is maintained at a set distance from the gas injector ring during the reaction cycle.  
As to claim 4, see the rejection of claim I in which the process is repeated.
As to claims 6-7, Belostotskiy discloses strong thermocoupling after the first process
(col.11, lines 35-38), and the first distance is zero during the first process, which broadly
interpreted, encompasses chucking the substrate as cited because the substrate is held on the pedestal. Belostotskiy also discloses dechucking prior to the first process (col.11, line 33).
As to claims 9 and 12, Belostotskiy discloses injecting process gases 154 (see Fig. 1, col.4, lines 33-35). A second process gas comprises an inert gas (col.12, lines 26-27).
As to claim 10, see the rejection of claim 1.
As to claim 11, Belostotskiy discloses zero mm, which is within the cited range.
As to claim 14, Belostotskiy discloses 2.5-13 mm (0.1-0.5 inches, col.12, line 1), which overlaps with the cited range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2, 5, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belostotskiy as applied to claim 1 above, and further in view of Panagopoulos et al. (US 2021/0104414).
 	The discussion of Belostotskiy from above is repeated here.  
 	As to claim 2, Belostotskiy fails to disclose the cited temperature range. Belostotskiy discloses 65 degrees Celsius and higher (see rejection of claim 1). However, Belostotskiy fails to disclose the temperature of the cooled pedestal that enables the substrate to be at a temperature of 65 degrees Celsius and higher.
 	Panagopoulos discloses a substrate cooling unit at O °C [0100], which is within the range cited. A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03. Panagopoulos teaches that a cooled pedestal maintained at the cited temperature is useful for obtaining desired temperatures (e.g., cooling from 220 degrees to 110 degrees Celsius [0101]), but that temperatures depend on the flow rate of the cooling gas and the distance between the pedestal and the substrate [0101]. Therefore, the temperature of the cooled pedestal can be optimized for best results depending on the process necessities such as how
quickly a desired temperature is to be obtained by cooling.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited cooled pedestal temperature range in the method of Belostotskiy because Panagopoulos teaches that temperatures in the cited range for cooled pedestals are known to one with ordinary skill in the art, and because they can be optimized for best results of cooling within the process as a whole. MPEP 2144.05, II, A.
 	As to claim 5, see the rejection of claim I in which the process is repeated. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to start at a second distance in the method of Belostotskiy in order to provide a desired surface ready for etching within the ALE cycle.
As to claim 8, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to rotate as cited in the method of Belostotskiy in order to provide for circular symmetry when processing wafers.
As to claim 13, Belostotskiy fails to disclose the cited temperature and pressure ranges.  Belostotskiy also fails to limit the upper range of the temperature or pressure. Panagopoulos teaches sublimation at second temperatures that are useful for removing a reaction product. Panagopoulus teaches a second temperature of 200-600 °C [0092], which is within the cited range. Panagopoulos teaches a pressure of IO Torr is known in an apparatus for substrate processing [0088]. However, the pressure is a relative parameter that depends on the size of the substrate, the size of the chamber, materials and other process parameters. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited temperature and pressure in the method of Belostotskiy because Panagopoulus teaches they are within the scope of one skilled in the art, and in order to optimize the temperature and pressure for best results when taking into consideration the processing system as a whole. MPEP 2144.05, II. A.
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing a reaction cycle of first and second process at first and second distance on an electrostatically chucked substrate with the second distance greater than the first distance) are not recited in the rejected claim(s).  In claim 1, the cooled pedestal with the electrostatic chuck is maintained at the set distance during the reaction cycle.  The substrate is moved away from the cooled pedestal and the chuck to a second distance (from a first distance to a second distance greater than the first distance) for a second process. This would move the substrate away from the chuck, which appears that it is being de-chucked and doesn't support applicant's argument that the substrate is chucked to the electrostatic chuck during the reaction cycle, especially during the second process at the second distance. Furthermore, the claim doesn't expressively describe the substrate is being chucked to the electrostatic chuck at the second distance or during the reaction cycle.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/9/2022